Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01126-CV
____________
 
MICAELA RIVERA, Appellant
 
V.
 
SANTOS ENTERPRISES, INC.,
Individually and doing business as
MARIACHIS MEXICAN RESTAURANT,
Appellees
 

 
On Appeal from the
335th District Court
Washington County, Texas
Trial Court Cause No.
33441
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed
September 11, 2008..  Appellant filed an untimely motion for new trial on
October 14, 2008, more than 30 days after judgment.  Appellant=s notice of appeal
was not filed until December 9, 2008.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellant=s notice of appeal was not filed timely. 
A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (Tex. 1997) (construing the predecessor to Rule 26).  Because the motion
for new trial was untimely and did not extend the time for appellant to file
her notice of appeal, appellant=s notice of appeal was not filed within
the fifteen-day period provided by rule 26.3
On January 30, 2009, notification was transmitted to all
parties of the Court=s intention to dismiss the appeal for want
of jurisdiction unless this Court=s jurisdiction was
established.  See Tex. R. App. P.
42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.